Motion for a stay granted to the extent of continuing the stay contained in the order to show cause, dated September 27, 1960, pending the hearing and determination of the appeals on condition that the appeals from the orders entered September *101315, 1960 and September 30, 1960, be included in one appeal book and that the record on appeal and appellant’s points be served and filed on or before November 3, 1960, with notice of argument for November 15, 1960, said appeals to be argued or submitted when reached. Concur- — • Botein, P. J., Rabin, Stevens and Eager, JJ.